By the Court.
The order "of the justice overruling the motion to discharge the attachment was reviewable on error, and for that purpose a bill of exceptions might have been taken (Rev. Stats. § 2524). As no showing is made that said order was erroneous, the presumption is, that upon the hearing of that motion, the justice found that the affidavit was true, and that the attachment was properly issued. This was an ancillary proceeding to the cause of action afterwards heard upon its merits, and it was not necessary to the rendition of final judgment upon the cause of action that the justice should again hear and determine the grounds for the attachment.

Judgment affirmed.